Title: From Alexander Hamilton to James McHenry, 18 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            New York Sep. 18. 1799
          
          I hasten to reply to your letter of yesterday respecting Artillery &c. for Fort Adams. By recurring to my letter, you will find that, stating the demand of General Wilkinson, I myself relinquish that for mortars and confine myself the application to two Howitzers and the Cannon & the ammunition.
          I understood from General Wilkinson, who is not here at this moment and will be absent for a few days, that Fort Adams in the course of this season when would be in a state to receive the ordnance. But at any rate it seems adviseable even by anticipation to embrace the favourable opportunity which is now conceived to offer supposed to offer. itself
          As I think two howitzers requisite, either Eight or ten Inch, I shall direct Col Stevens immediately to order down two of those, which are stated to be at Albany.
          In a day or two the return of ammunition shall be sent.
          With perfect respect I have the honor to be &
          The Secy of War
        